LyoN, J.
The laying out and opening of streets in a city, the assessment of damages and benefits resulting therefrom, and the collection of the sums so assessed as benefits, are strictly municipal functions, ahd the officers of the city by.' whom those functions are performed thereby discharge municipal or corporate duties, as distinguished from public or governmental duties. Hence, this case is not within the rule established in Hayes v. Oshkosh, 33 Wis., 314; Schultz v. Milwaukee, 49 Wis., 254; and Little v. Madison, 49 Wis., 605, which relieves the municipality from liability for torts *125committed by its officers in the discharge of merely public or governmental duties. Neither is the case within the rule of Wallace v. Menasha, 48 Wis., 79, nor within the application of the rule of the cases above cited suggested in the doubt expressed in the opinion. The rule of Wallace v. Menasha is that if the collecting officer of a city seize the property of A. for nonpayment of a tax assessed against B., and which the city authorities have directed him to collect of B., the city is not liable to A. in an action of tort for such unlawful seizure of his property. The judgment went upon the grounds that the city had not authorized or directed its officer to make the seizure complained of, and that he acted without any authority, real or apparent. In the present case the officer seized the property of the plaintiff in strict obedience to the mandate of the city council.
The doubt expressed in Wallace v. Menasha is upon the question whether the rule of the cases first above cited is not also applicable to torts committed by the treasurer in the collection of taxes,— whether the rule respondeat superior has any application in such a case. This point was not decided, and perhaps the suggestion of it might better have been omitted from the opinion, inasmuch as it did not aid in the determination of the case. However that may be, we were then speaking of the general taxes levied for the support of the government under authority of the government, and not of a mere local assessment for a municipal improvement in which the general public has no direct concern. The distinction between the two cases is obvious and substantial.
The learned counsel of the city maintain, with much ingenuity of argument, that because (as is assumed) it is alleged in the complaint that the city, or rather its governing body, the city council, levied the assessment in controversy with full knowledge that it had no authority to do so, and that the same was null and void, their action is ultra vires,. *126and the city cannot be held liable in tort for the consequences of it. Counsel say, by way of illustration, that had the council by vote directed its treasurer to commit highway robbery upon the plaintiff, and had the treasurer obeyed the mandate, clearly the city would not be liable therefor in an action of tort; and they argue that this case in principle is like the one supposed. We think the counsel take an entirely erroneous view of the complaint. While it is inartifi-cially drawn, and in some respects is deficient in clearness and completeness of statement, yet we are satisfied that the pleader did not intend to aver that members of the city council acted in the premises in bad faith, with the knowledge and in the belief that the assessment which they levied on plaintiff’s property was absolutely null and void. Such conduct would be too stupid and absurd to be lightly imputed to citizens intrusted with important public trusts, and no doubtful or uncertain allegations in the complaint should be held to charge them therewith.
A critical analysis of the complaint will not be attempted, but we think the fair, reasonable construction of it is that it does not impeach the honesty and good faith of the members of the council in making the assessment, but only charges that they knew the facts alleged, which the plaintiff claims render the assessment void; the council, in the mean time being of the opinion, presumably, that the existence of those facts did not invalidate the assessment, or, at least, not knowing that the assessment was invalid. True, several terms are employed to characterize the assessment, and among them the term “fraudulent.” We hardly know what was intended by the use of the term, but do not think it should be construed as imputing dishonesty to the members of the city council. It seems to be a case of excess of adjectives, some of which have little or no significance in the connection in which they are used. In Squiers v. Neenah, infra, the term “wanton” in the complaint, used to *127characterize an alleged trespass, was held not to make the trespass wilful, although such would be the ordinary effect of its use in that connection. That is another case of excess of adjectives, used without meaning, although the court do not quite say so. In that case no facts were alleged which justified the charge that the trespass was wanton. Here no facts are alleged to justify the charge that the assessment was fraudulent.
It is conceded that the facts alleged in the complaint show that the assessment against plaintiff’s lots is void. Giving the complaint the construction above indicated, it states a cause of action in tort against the city, under the rule laid down and applied in the following cases: Hurley v. Town of Texas, 20 Wis., 634; Squiers v. Neenah, 24 Wis., 588; Crossett v. Janesville, 28 Wis., 420; Hamilton v. Fond du Lac, 40 Wis., 47. The same rule is fully recognized in the other cases above cited, particularly in Wallace v. Menasha, 48 Wis., 79. See, also, Uren v. Walsh, 57 Wis., 98. The above cases contain all that is necessary to be said on the rule and its application. Further discussion here would be superfluous.
By the Court.— The judgment is reversed, and the cause remanded with directions-to overrule the demurrer.